                 Case 19-12269-KBO               Doc 271         Filed 12/12/19       Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )     Case No. 19-12269 (KBO)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

            NOTICE OF AMENDED AGENDA OF MATTERS SCHEDULED
     HEARING ON DECEMBER 13, 2019 AT 10:00 A.M. (EASTERN STANDARD TIME)2

CONTINUED MATTERS

1.       Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Payment of an
         Expense Deposit in Connection with a DIP Financing Indicative Term Sheet, and (II)
         Granted Related Relief (D.I. 142, Filed 11/27/19).

         Objection Deadline: To be determined.

         Responses Received:

         a)       Natixis’s Objection to Debtors’ Motion for an Order Shortening Notice and
                  Objection Periods for the Debtors’ Emergency Motion for Entry of an Order (I)
                  Authorizing Payment of an Expense Deposit in Connection with a DIP Financing
                  Indicative Term Sheet, and (II) Granted Related Relief (D.I. 145, Filed 12/2/19);
                  and

         b)       Objection of Riverstone Credit Management, LLC to Debtors’ Motion for an
                  Order Shortening Notice and Objection Periods for the Debtors’ Emergency
                  Motion for Entry of an Order (I) Authorizing Payment of an Expense Deposit in
                  Connection with a DIP Financing Indicative Term Sheet, and (II) Granted Related
                  Relief (D.I. 146, Filed 12/2/19).




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     This hearing will be held before the Honorable Karen B. Owens, United States Bankruptcy Judge, at the United
     States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 6th Floor, Courtroom
     1, Wilmington, Delaware 19801
           Case 19-12269-KBO         Doc 271      Filed 12/12/19   Page 2 of 7



     Related Pleadings:

     a)     Debtors’ Motion for an Order Shortening Notice and Objection Periods for the
            Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Payment of an
            Expense Deposit in Connection with a DIP Financing Indicative Term Sheet, and
            (II) Granted Related Relief (D.I. 143, Filed 11/27/19).

     Status: This matter has been adjourned to a date to be determined.

MATTERS GOING FORWARD

2.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
     Collateral (II) Providing Adequate Protection to the Secured Lender; (III) Modifying
     Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and
     (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local
     Rule 4001-2 (D.I. 49, Filed 11/8/19).

     Objection Deadline: December 6, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a)     The County of Reeves Tax Districts, Texas’ Objection to the Interim Order Under
            Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules
            4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting
            Adequate Protection to Prepetition Secured Parties; (III) Modifying Automatic
            Stay; and (IV) Granting Related Relief (D.I. 183, Filed 12/5/19);

     b)     Limited Objection of Luxe Energy LLC to Entry of Final Order Approving Cash
            Collateral Motion (D.I. 193, Filed 12/6/19);

     c)     Natixis’ Objection to Final Approval of Debtors’ Cash Collateral Motion (D.I.
            194, Filed 12/6/19);

     d)     Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’ Motion for
            Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
            Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
            Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
            Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
            4001-2 (D.I. 195, Filed 12/6/19);

     e)     Joinder to Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’
            Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
            Collateral (II) Providing Adequate Protection to the Secured Lender; (III)
            Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507;
            and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)
            and Local Rule 4001-2 (D.I. 196, Filed 12/6/19);


                                            -2-
     Case 19-12269-KBO       Doc 271      Filed 12/12/19   Page 3 of 7



f)   Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion for
     Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
     Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
     Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
     Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
     4001-2 (D.I. 197, Filed 12/6/19);

g)   Preliminary Objection of Riverstone Credit Management, LLC to Entry of an
     Order Authorizing the Use of Cash Collateral (D.I. 199, Filed 12/6/19);

h)   Joinder and Objection of Alamo Pressure Pumping, LLC to Objection of the Ad
     Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim and
     Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 200,
     Filed 12/6/19);

i)   Joinder of the Service Provider Group to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
     361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 210, Filed
     12/6/19);

j)   Joinder and Objection of B&L Pipeco Services, Inc. to Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 211,
     Filed 12/6/19);

k)   Baker & Hughes, GE Oil & Gas Pressure Control, Schlumberger, Smith
     International and Nabors’ Limited Objection to Interim Order Under Bankruptcy
     Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and
     9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate
     Protection to Prepetition Secured Parties; (III) Modifying Automatic Stay; and
     (IV) Granting Related Relief (D.I. 212, Filed 12/6/19);

l)   Joinder of Mineral Lienholders to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders
     (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant
     to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final

                                    -3-
     Case 19-12269-KBO     Doc 271     Filed 12/12/19   Page 4 of 7



     Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-
     2 (D.I. 232, Filed 12/11/19);

m)   Joinder of Moser Engine Service, Inc. to Objection of the Ad Hoc Committee
     of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant
     to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final
     Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-
     2 (D.I. 238, Filed 12/11/19);

n)   Joinder to (I) Limited Objection of Pilot Thomas Logistics, LLC and (II)
     Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion
     for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
     Collateral (II) Providing Adequate Protection to the Secured Lender; (III)
     Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and
     507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules
     4001(b) and (c) and Local Rule 4001-2 (D.I. 241, Filed 12/11/19);

o)   Joinder of Patriot Premium Threading Services, LLC, Trans-Tex Dyno
     Services, LLC, and Trans-Tex Cementing Services, LLC to the Objection of
     the Ad Hoc Committee of Service Providers to Debtors’ Motion for Entry of
     Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
     Providing Adequate Protection to the Secured Lender; (III) Modifying
     Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and
     (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)
     and Local Rule 4001-2 (D.I. 250, Filed 12/11/19);

p)   Joinder of FTS International Services, LLC to Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and
     Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing
     Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay
     Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
     Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
     4001-2 (D.I. 261, Filed 12/12/19); and

q)   Joinder of Impac Exploration Services, Inc. to Objection of the Ad Hoc
     Committee of Service Providers to Debtors' Motion for Entry of Interim and
     Final Orders (I) Authorizing the Use of Cash Collateral; (II) Providing
     Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay;
     and (IV) Scheduling Final Hearing (D.I. 268, Filed 12/12/19); and

r)   Joinder of Aim Directional Services, LLC to Objection of the Ad Hoc
     Committee of Service Providers to Debtors' Motion for Entry of Interim and
     Final Orders (I) Authorizing the Use of Cash Collateral; (II) Providing



                                 -4-
            Case 19-12269-KBO         Doc 271       Filed 12/12/19   Page 5 of 7



             Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay;
             and (IV) Scheduling Final Hearing (D.I. 269, Filed 12/12/19).

      Related Pleadings:

      a)     Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and
             507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash
             Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)
             Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 112, Entered
             11/19/19).

      Status: The Court has informed the Debtors that there is a conflict that requires this
      matter to be adjourned until Monday, December 16, 2019 at 2:00 p.m. (ET) to be
      heard by the Honorable Christopher S. Sontchi, Chief United States Bankruptcy
      Judge.

3.    Motion of Natixis, New York Branch for an Order (I) Appointing a Trustee Pursuant to
      Section 1104(a) of the Bankruptcy Code, or (II) in the Alternative, Appointing an
      Examiner Pursuant to Section 1104(c) of the Bankruptcy Code (D.I. 71, Filed 11/12/19).

      Objection Deadline: To be determined.

      Responses Received: None.

      Related Pleading:

      a)     Declaration of Erin R. Fay in Support of the Motion of Natixis, New York Branch
             for an Order (I) Appointing a Trustee Pursuant to Section 1104(a) of the
             Bankruptcy Code, or (II) in the Alternative, Appointing an Examiner Pursuant to
             Section 1104(c) of the Bankruptcy Code (D.I. 72, Filed 11/12/19).

      Status: This matter is going forward as a status conference.

ADVERSARY PROCEEDING

Riverstone Credit Management, Inc., LLC v. MDC Energy LLC (Adv. Pro. No. 19-50792)

4.    Complaint of Declaratory Relief (A.D.I. 1, Filed 11/12/19).

      Related Pleadings:

      a)     MDC Energy LLC’s Answer, Affirmative Defenses, and Counterclaims and
             Counterclaim Plaintiff’s MTE Holdings LLC’s Counterclaims (A.D.I. 12, Filed
             11/20/19);

      b)     Scheduling Order (A.D.I. 13, Entered 11/21/19);

                                              -5-
            Case 19-12269-KBO         Doc 271       Filed 12/12/19   Page 6 of 7




      c)     Riverstone Credit Management, LLC’s Answer and Affirmative Defenses to
             Defendant’s Answer and Counterclaims (A.D.I. 14, Filed 11/21/19);

      d)     Riverstone Credit Management, LLC’s Pre-Hearing Opening Brief (A.D.I. 17;
             Filed 12/3/19);

      e)     Defendant/Counterclaim Plaintiffs’ Pre-Trial Brief (A.D.I. 18, Filed 12/3/19);

      f)     Order Approving Stipulation By and Between MDC Energy LLC, MTE Holdings
             LLC, and Riverstone Credit Management, LLC Permitting Intervention in the
             Adversary Proceeding (A.D.I. 20, Filed 12/5/19);

      g)     Order Regarding Stipulated Scope of Adversary Proceeding and Stipulated Facts
             (A.D.I. 22, Entered 12/6/19);

      h)     Defendant / Counterclaim Plaintiffs’ Pre-Trial Reply Brief (A.D.I. 24, Filed
             12/10/19);

      i)     Riverstone Credit Management, LLC’s Pre-Hearing Reply Brief (A.D.I. 25, Filed
             12/10/19).

      Status: This matter is going forward.


Dated: December 12, 2019            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Daniel B. Butz
                                    Robert J. Dehney (No. 3578)
                                    Eric D. Schwartz (No. 3134)
                                    Daniel Butz (No. 4227)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    Email: rdehney@mnat.com
                                            eschwartz@mnat.com
                                            dbutz@mnat.com

                                    - and –




                                              -6-
Case 19-12269-KBO    Doc 271      Filed 12/12/19   Page 7 of 7



                    Andrew K. Glenn (admitted pro hac vice)
                    Matthew B. Stein (admitted pro hac vice)
                    David J. Mark (admitted pro hac vice)
                    KASOWITZ BENSON TORRES LLP
                    1633 Broadway
                    New York, New York 10019
                    Telephone: (212) 506-1700
                    Facsimile: (212) 506-1800
                    Email: AGlenn@kasowitz.com
                            MStein@kasowitz.com
                            DMark@kasowitz.com

                    Proposed Counsel for Debtors and Debtors in
                    Possession




                            -7-
